DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 02/09/2021.
Claims 1-11, 14, 15, 19-23, 26, and 27 have been canceled, claims 12, 13, 16-18, 20, 24, 25, and 28 have been amended.

Response to Arguments
Applicant’s arguments, see page 10, filed 02/09/2021, with respect to the rejection of claims 1-11, 14, 15, 19-23, and 27 have been fully considered and are persuasive.  Since applicant has canceled the rejected claims, the rejection is withdrawn. 

Allowable Subject Matter
Claims 12, 13, 16-18, 20, 24, 25, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re independent claim 12:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 
Verifying using logic that the received detected location value matches a location value stored in the data record; receiving at least one value representing a detection of and identifier comprising the tag; and verifying using logic that the identifier is associated with the claim number stored in the data record.

The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 
Receiving at least one value representing a scan of an unconfirmed visual identifier printed on an unconfirmed medium;  applying a decryption process to the at least one scanned value to generate a decryption output value; and verify using logic that the decryption output value is properly associated with a claim number printed on the unconfirmed medium.
Re independent claim 16:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 
Detecting an at least one identifier; determining using a database query and logic, whether a data record associated with the at least one detected identifier is associated with a data element that is comprised of an additional identifier that is not one of the detected at least one identifiers; and in dependence on the determining step, transmitting an alarm message to the selected remote device.
Re independent claim 17:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 

Re independent claim 20:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 
Determining using logic whether the detected at least one identifier constitute an entire an entire set of identifiers stored in the recovered data record; in dependence on the determining step being a logical value representing not, either transmitting an alarm message to one of the at least one remote devices or displaying an alarm message on the client computer.
Re independent claim 24:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for tracking storable items, comprising each and every limitation recited in the claim, and in particular: 
Calculating an adjusted number of items on a cart associated with the remote device by subtracting a number of detected identifiers from a value representing a number of items on the cart; and updating a data structure stored on the server associated with the remote device using the calculated adjusted number of items.
Re independent claim 25:

In dependence on the determining step being a logical value representing yes, either displaying an alarm message on the client computer or transmitting an alarm message to at least one of the remote devices.
	Claims 18 and 28 depend from claim 17 and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/Primary Examiner, Art Unit 2876